616 F.2d 253
William Carl MIXON, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 79-1497.
United States Court of Appeals, Fifth Circuit.
April 14, 1980.Opinion on Rehearing June 30, 1980.  See 620 F.2d 486.

Appeal from the United States District Court for the Northern District of Texas, Joe Ewing Estes, Judge.
Robin P. Hartmann, Dallas, Tex.  (Court-appointed), for plaintiff-appellant.
Arnaldo N. Cavazos, Jr., Asst. U. S. Atty., Dallas, Tex., for defendant-appellee.
ON PETITION FOR REHEARING
Before BROWN, TJOFLAT and FRANK M. JOHNSON, Jr., Circuit Judges.
PER CURIAM:


1
A majority of the court being of the opinion that the petition for rehearing should be granted as to the Fed.R.Crim.P. Rule 11 issue, and inasmuch as the practice of this court forbids a divided vote in cases disposed of on its summary calendar, Fed.R.App.P. 34(a), 5th Cir. R. 18, this case shall be set down for oral argument, and this panel's opinion in, 608 F.2d 588 (5th Cir. 1979) is accordingly VACATED.


2
FRANK M. JOHNSON, Jr., Circuit Judge, dissents.